     Case 2:19-cv-01203-VEB Document 27 Filed 07/02/20 Page 1 of 2 Page ID #:763




 1                                                                               JS-6

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     JORGE ARMANDO MUNOS,                         Case No. 2:19-CV-01203 (VEB)
10
                           Plaintiff,             JUDGMENT
11
     vs.
12
     ANDREW M. SAUL, Acting
     Commissioner of Social Security,
13
                           Defendant.
14

15
           For the reasons set forth in the accompanying Decision and Order, it is hereby
16
     ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding
17
     the case for further proceedings is DENIED; (2) the Commissioner’s request for an
18
     order affirming the Commissioner’s final decision and dismissing the action is
19

20                                            1

                      JUDGMENT – MUNOS v SAUL 2:19-CV-01203-VEB
     Case 2:19-cv-01203-VEB Document 27 Filed 07/02/20 Page 2 of 2 Page ID #:764




 1   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 2   of the Court shall CLOSE this case.

 3         DATED this 2nd day of July, 2020,

 4                                             /s/Victor E. Bianchini
                                               VICTOR E. BIANCHINI
 5                                         UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                             2

                       JUDGMENT – MUNOS v SAUL 2:19-CV-01203-VEB
